DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Preliminary Amendment
The Preliminary Amendment filed May 1, 2020 has been entered. 
Claims 1-16 have been canceled. 
Claims 17-36 have been added.
Claims 17-36 are pending in this application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 17 are similarly recited in claim 8 of U.S. Patent No. 10,635,524 B1. Specifically, the claimed “computer-implemented method for a data storage system” as recited in claim 17, including its features, are repeated in claim 8 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 17 are rejected under nonstatutory double patenting as being anticipated by claim 8 of U.S. Patent No. 10,635,524 B1.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 18 are similarly recited in claim 9 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 18 are rejected under nonstatutory double patenting as being anticipated by claim 9 of U.S. Patent No. 10,635,524 B1.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are the limitations of claim 19 are similarly recited in claim 14 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 19 are rejected under nonstatutory double patenting as being anticipated by claim 14 of U.S. Patent No. 10,635,524 B1.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 20 are similarly recited in claim 10 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 20 are rejected under nonstatutory double patenting as being anticipated by claim 10 of U.S. Patent No. 10,635,524 B1.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 21 are similarly recited in claim 11 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 21 are rejected under nonstatutory double patenting as being anticipated by claim 11 of U.S. Patent No. 10,635,524 B1.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 22 are similarly recited in claim 12 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 22 are rejected under nonstatutory double patenting as being anticipated by claim 12 of U.S. Patent No. 10,635,524 B1.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 23 are similarly recited in claim 13 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 23 are rejected under nonstatutory double patenting as being anticipated by claim 13 of U.S. Patent No. 10,635,524 B1.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 24 are similarly recited in claim 1 of U.S. Patent No. 10,635,524 B1. Specifically, the claimed “data storage” as recited in claim 24, including its features and components, are repeated in claim 1 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 24 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 10,635,524 B1.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 25 are similarly recited in claim 2 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 25 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 10,635,524 B1.

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 26 are similarly recited in claim 7 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of .

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 27 are similarly recited in claim 3 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 27 are rejected under nonstatutory double patenting as being anticipated by claim 3 of U.S. Patent No. 10,635,524 B1.

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 28 are similarly recited in claim 4 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 28 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 10,635,524 B1.

Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 29 are similarly recited in claim 5 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 29 are rejected under nonstatutory double patenting as being anticipated by claim 5 of U.S. Patent No. 10,635,524 B1.

Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are the limitations of claim 30 are similarly recited in claim 6 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 30 are rejected under nonstatutory double patenting as being anticipated by claim 6 of U.S. Patent No. 10,635,524 B1.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 31 are similarly recited in claim 15 of U.S. Patent No. 10,635,524 B1. Specifically, the claimed “apparatus” as recited in claim 31, including its features and components, are repeated in claim 15 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 31 are rejected under nonstatutory double patenting as being anticipated by claim 15 of U.S. Patent No. 10,635,524 B1.

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 32 are similarly recited in claim 16 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 32 are rejected under nonstatutory double patenting as being anticipated by claim 16 of U.S. Patent No. 10,635,524 B1.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 7 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 33 are included in the limitations of claims 15 and 7 of U.S. Patent No. 10,635,524 B1. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 15 and 7 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 33 are rejected under nonstatutory double patenting as being obvious over claim 15 in view of claim 7 of U.S. Patent No. 10,635,524 B1. 

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 3 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 34 are included in the limitations of claims 15 and 3 of U.S. Patent No. 10,635,524 B1. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to store the plurality of LLRs in a data structure as taught in claim 3 of U.S. Patent No. 10,635,524 B1 associated with the claimed “reference memory location” of claim 15 of U.S. Patent No. 10,635,524 B1, because this combination is merely a known decoding process for calculating the claimed “decode[d] data” as recited in claim 15 of U.S. Patent No. 10,635,524 B1 that does no more than perform the same known processes and yield same KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable as this combination is merely a combination of embodiments that does no more than perform the same known processes and yield same predictable results as disclosed in claims 15 and 3 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 34 are rejected under nonstatutory double patenting as being obvious over claim 15 in view of claim 3 of U.S. Patent No. 10,635,524 B1. 

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 4 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claim 35 are included in the limitations of claims 15 and 4 of U.S. Patent No. 10,635,524 B1. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the invention was made to update periodically one or more stored LLRs in the data structure as taught in claim 4 of U.S. Patent No. 10,635,524 B1 based on one or more decode operations performed on data stored in the claimed “one or more target memory locations” of claim 15 of U.S. Patent No. 10,635,524 B1, because this combination is merely a known decoding process for calculating the claimed “decode[d] data” as recited in claim 15 of U.S. Patent No. 10,635,524 B1 that does no more than perform the same known processes and yield same predictable results as disclosed in claim 15 of U.S. Patent No. 10,635,524 B1. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 . 

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,635,524 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 36 are similarly recited in claim 17 of U.S. Patent No. 10,635,524 B1. Therefore, the limitations of claim 36 are rejected under nonstatutory double patenting as being anticipated by claim 17 of U.S. Patent No. 10,635,524 B1.

Allowable Subject Matter
Claims 17-36 would be allowed if the Applicant overcomes the nonstatutory double patenting rejection as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, Karakulak et al. (U.S. Patent Application Publication No. 2013/0163328 A1), discloses: A computer-implemented method, comprising:
obtaining a first data stored in a first memory location of a memory (Paragraph [0040]: “Flash device 203 represents a non-volatile memory device for storing data.”);
generating read values, based on a plurality of reads performed on the first data;
computing a plurality of log likelihood ratios (LLRs), based on the read values and the first data; and
when one or more second memory locations of the memory (have bin histograms) within a target value (i.e., mapped to corresponding LLRs),
selecting one or more LLRs from the plurality of LLRs; and
decoding data stored in the one or more second memory locations using the selected one or more LLRs (Paragraph [0045]: “In various implementations, data is read by the read module 142 from the memory 110 in one read cycle or multiple read cycles. FIG. 4 illustrates voltage distributions or probability density functions (PDFs) associated with probability of data bits being 0 or 1, as a function of voltage, as well as the corresponding histograms, according to some aspects of the present disclosure. Particularly, FIG. 4 illustrates an example of a one-read cycle according to some implementations. During a read cycle, the read module 142 applies a reference voltage Vt to individual memory cells of memory 110. For a given memory cell, the read module 142 determines whether a voltage level of the memory cell is higher or lower compared to the applied reference voltage Vt and puts the read output result in bin r1 or bin r2. When all the memory cells are read, the results can be generated in forms of PDFs (top graph) and/or their corresponding histograms (bottom graph). Distribution 410 represents a PDF for ‘bit 1’ and distribution 412 represents a PDF for ‘bit 0.’”
Paragraph [0050]: “In a read operation as previously discussed, the read module 142 administers a reference voltage level Vt at line 530 to the memory cells of memory 110. The read module 142 then determines whether voltage levels of the memory cells are below or above voltage level Vt at line 530. A histogram indicating which cells are below or above voltage level Vt is kept by the read value storage module 144. The read module 142 may administers multiple read cycles. In some implementations, three read cycles (N=3) were conducted. Reference voltages at lines 532 and 534 are then applied for the second and third cycle, respectively. The read module 142 then determines whether voltage levels of the memory cells are below or above the voltage levels at lines 532 and 534. A histogram indicating which cells are below or above the three reference voltage levels are kept. The result is a histogram of 
Paragraph [0051]: In one implementation, the LLR module 146 generates LLR values for each bin based on the generated histograms and stores the result in storage module 144. Storage module 144 also stores all the read values obtained from the read module 142 and the results generated by the LLR module 146, including the histograms, bin indices, and PDFs of the memory cells. In some implementations, storage module 144 also stores a look-up table that maps bin indices of bin histograms to the corresponding LLRs.
Paragraph [0048]: “The LLR module 146 generates estimates relating to whether a bit zero or a bit one is stored in a memory cell in the form of LLR values. Thus, the LLR values are indicative of a confidence in 0 or 1, for each data bit read from memory 110. Based on the estimated LLR values for the data bits, the decoder module 160 decodes the data. Estimation of LLR values directly affects the decoder performance, and the performance of the memory system 10. The LLR values corresponding to each bin can be computed by means of the histograms of each bin obtained from training data”.
The Examiner finds the read module 142 administering a reference voltage level Vt at line 530 to the memory cells of memory 110, determines whether a voltage level of the memory cell is higher or lower compared to the applied reference voltage Vt and putting the read output result in bin r1 or bin r2 as disclosed in Karakulak teaches the claimed “obtaining a first data stored in a first memory location of a memory”.
The Examiner further finds the results being generated in forms of PDFs (top graph) and/or their corresponding histograms (bottom graph) after all of the memory cells are read as disclosed in Karakulak teaches the claimed “generating read values, based on a plurality of reads performed on the first data”.
See also Karakulak ¶ 51 (“storage module 144 also stores a look-up table that maps bin indices of bin histograms to the corresponding LLRs.”).
The Examiner further finds the decoder module 160 decoding the data based on the estimated LLR values from the look-up table in storage module 144 that maps bin indices of bin histograms to the corresponding LLRs as disclosed in Karakulak teaches the claimed “when one or more second memory locations of the memory (have bin histograms) within a target value (i.e., mapped to corresponding LLRs), selecting one or more LLRs from the plurality of LLRs; and decoding data stored in the one or more second memory locations using the selected one or more LLRs.”).
However, the Examiner finds Karakulak does not teach or suggest the claimed “when one or more second memory locations of the memory are physically located within a target value, selecting one or more LLRs from the plurality of LLRs; and decoding data stored in the one or more second memory locations using the selected one or more LLRs.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 17 as allowable over the prior art.  
Independent claims 24 and 31 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 24 and 31 are allowable for the same reasons as set forth above in claim 1.
	Claims 18-23, 25-30 and 32-36 would also be allowable due to their dependency on an allowable base claim.



Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE VALLECILLO/Primary Examiner, Art Unit 2112